Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 11 is objected to because of the following informalities:  the phrase “the second coneveying passage” of line 3 should be rewritten as - - the second conveying passage- - .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 contains the terms “upward” and “above”.  These two terms are relative terms and need to be tied to some defined structure or direction in order to have particular meaning.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub.2016/0313675) in view of Murayama et al. (US Pub.2003/0175050).
Regarding claim 1, Kim (US Pub.2016/0313675) teaches a toner conveying device (fig.2) for conveying toner, comprising: a first conveying portion configured to convey the toner (fig.2, #30); and a second conveying portion configured to convey the toner conveyed from the first conveying portion (fig.2, #40), wherein the first conveying portion comprising: a first screw (fig.12, #210) that is rotatable around a first rotational axis (fig.2&12, #241) and includes a first rotation shaft (fig.12, #241) and a first blade portion which has a helix shape with the first rotational axis as a helical axis and is disposed on an outer peripheral surface of the first rotation shaft (fig.2, #242), the first screw including, in a first end portion in a direction of the first rotational axis, an engaging portion (see fig.12, grey coupling section); and a first conveying passage forming member having a first inner wall face which forms a first conveying passage inside which the first screw is disposed (fig.10, #301/#320), the first inner wall face extending in the direction of the first rotational axis (see fig.10), the second conveying portion comprising: a second screw (fig.12, #220) that is rotatable around a second rotational axis (fig.12, #201b) and includes a second rotation shaft (fig.12, #201b) and a second blade portion which has a helix shape with the second rotational axis of the second rotation shaft as a helical axis and is disposed on an outer peripheral surface of the second rotation axis (fig.12, #202b), the second screw including, in a second end portion of the second rotation shaft, an engaged portion, which engages with the engaging portion of the first screw so that the second screw is rotated by the rotation of the first screw (fig.12, see grey end coupling portion); and a second conveying passage forming member having a second inner wall face which forms a second conveying passage inside which the second screw is disposed (fig.10, #40) and is connected with the first conveying passage forming member (fig.10, #40 connected with #320), the second inner wall face extending in the direction of the second rotational axis (see fig.10).
However, Kim (US Pub.2016/0313675) fails to teach a first protruded portion protruded from the first rotation shaft in a direction intersecting with the first rotational axis, the first inner wall face disposed so as to overlap with the first protruded portion in a view in the direction orthogonal to the first rotational axis; and a second protruded portion protruded from the second rotation shaft in a direction intersecting with the second rotational axis with the second inner wall face disposed so as to overlap with the second protruded portion in a view in the direction orthogonal to the second rotational axis.
Regarding claim 1, Murayama et al. (US Pub.2003/0175050) teach a screw conveyor for toner in an image forming apparatus wherein the screw comprised a protruded portion protruded from the rotation shaft in a direction intersecting with the rotational axis (fig.4, #71); wherein a first screw and first blade portion are located on one end from the center and a second screw and second blade portion are the other length-wise half of the screw.
Regarding claim 2, Murayama et al. (US Pub.2003/0175050) teach a screw conveyor wherein at least a part of the first protruded portion overlaps with the first blade portion in a view in the direction orthogonal to the first rotational axis, and wherein at least a part of the second protruded portion overlaps with the second blade portion in a view in the direction orthogonal to the second rotational axis (fig.4, when viewed from the top-down orthogonal to the axial direction, each protruded portion will overlap with the blade portion on the opposite side of the shaft).
Regarding claim 5, Murayama et al. (US Pub.2003/0175050) teach a screw conveyor wherein the first screw includes a third protruded portion which is disposed on the outer peripheral surface of the first rotation shaft, so as to be located opposite to the first protruded portion with the first shaft portion interposed between, and wherein the second screw includes a fourth protruded portion which is disposed on the outer peripheral surface of the second rotation shaft, so as to be located opposite to the second protruded portion with the second shaft portion interposed between (fig.4, throughout the length of #4eB, #71 exists in pairs, one on each side of the shaft).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the conveying screws of Kim (US Pub.2016/0313675) by including the inter-pitch paddles as in Murayama et al. (US Pub.2003/0175050) in order to have improved toner agitation without decrease in conveying force to improve image stability in a high-speed printing scenario (para.0109-0110).
Upon combination, since the agitation paddle protrusions would be placed within the blade pitch along the length of the two screws, the claim limitations of ‘a first protruded portion protruded from the first rotation shaft in a direction intersecting with the first rotational axis, the first inner wall face disposed so as to overlap with the first protruded portion in a view in the direction orthogonal to the first rotational axis; and a second protruded portion protruded from the second rotation shaft in a direction intersecting with the second rotational axis with the second inner wall face disposed so as to overlap with the second protruded portion in a view in the direction orthogonal to the second rotational axis’ would be met.  As can be seen in fig.10 of Kim (US Pub.2016/0313675), both #320 faces a pitch of #210 and #40 faces the pitch spacings of #220, thus the inner wall facing limitations would be met when the protrusions are present. 

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub.2016/0313675) in view of Murayama et al. (US Pub.2003/0175050) as applied to claim 1 above, and further in view of Kim (US Pub.2016/0313675).
Regarding claim 8, Kim (US Pub.2016/0313675) teaches a toner conveying device with a recessed portion on the end of the second rotation shaft (fig.12, recess in grey portion of #201b) and a protruded portion on an end face of the first rotation shaft (fig.12, #201a grey portion projection) and also teaches an alternate embodiment wherein the engaging portion of the first screw is a recessed portion which is recessed from an end face of the first rotation shaft on a side of the first end portion in the direction of the first rotational axis (fig.16, grey portion of #201a), and the recessed portion overlaps with the first protruded portion in a view in a direction orthogonal to the first rotational axis, and wherein the engaged portion of the second screw is a protruded portion, which is a protrusion on the end face of the first rotation shaft on a side of the second end portion (fig.16, #271a).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the toner conveying device of Kim (US Pub.2016/0313675) fig.12 with the joint orientation of Kim (US Pub.2016/0313675), fig.16, because the two are shown to be functional equivalents the two are functional and have substantially the same function in substantially the same way to reach substantially the same result.
Upon combination, since the spiral blade of fig.12 is continuous and the protruded portions are positioned in the center of a blade pitch spacing, one of the protrusions on #201a would necessarily overlap with the recess.

Claims 1-2, 5, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub.2016/0313675) in view of Murayama et al. (US Pub.2003/0175050), according to an alternate interpretation of the claim language.
Regarding claim 1, Kim (US Pub.2016/0313675) teaches a toner conveying device (fig.2) for conveying toner, comprising: a first conveying portion configured to convey the toner (fig.2, #40); and a second conveying portion configured to convey the toner conveyed from the first conveying portion (fig.2, #30: the toner conveyed from #40 is previously conveyed by #30), wherein the first conveying portion comprising: a first screw (fig.12, #220) that is rotatable around a first rotational axis (fig.2&12, #201b) and includes a first rotation shaft (fig.12, #201b) and a first blade portion which has a helix shape with the first rotational axis as a helical axis and is disposed on an outer peripheral surface of the first rotation shaft (fig.2, #202b), the first screw including, in a first end portion in a direction of the first rotational axis, an engaging portion (see fig.12, grey coupling section); and a first conveying passage forming member having a first inner wall face which forms a first conveying passage inside which the first screw is disposed (fig.10, #301/#320), the first inner wall face extending in the direction of the first rotational axis (see fig.10), the second conveying portion comprising: a second screw (fig.12, #210) that is rotatable around a second rotational axis (fig.12, #201a) and includes a second rotation shaft (fig.12, #241/201a) and a second blade portion which has a helix shape with the second rotational axis of the second rotation shaft as a helical axis and is disposed on an outer peripheral surface of the second rotation axis (fig.12, #242), the second screw including, in a second end portion of the second rotation shaft, an engaged portion, which engages with the engaging portion of the first screw so that the second screw is rotated by the rotation of the first screw (fig.12, see grey end coupling portion); and a second conveying passage forming member having a second inner wall face which forms a second conveying passage inside which the second screw is disposed (fig.10, #30/#320) and is connected with the first conveying passage forming member (fig.10, #320 connected with #40), the second inner wall face extending in the direction of the second rotational axis (see fig.10).
Regarding claim 9, Kim (US Pub.2016/0313675) teaches a toner conveying device wherein the first rotational axis and the second rotational axis extend upward (fig.1&3, the system of 40 and #30 generally extends upward as a unit, thus so does the general line drawn by #201/#201-2), and wherein the second conveying portion is above the first conveying portion (fig.3, #30 generally above #40).
Regarding claim 10, Kim (US Pub.2016/0313675) teaches a toner conveying device wherein the first rotational axis and the second rotational axis extend in a gravity direction (fig.1&3, the system of 40 and #30 generally extends upward in the gravitational direction as a unit, as well as a slightly lateral direction, thus so does the general line drawn by #201/#201-2).
Regarding claim 11, Kim (US Pub.2016/0313675) teaches a toner conveying device wherein the first inner wall face of the first conveying passage forming member covers, from outside of the second conveying passage forming member, an end portion of the second conveying passage forming member, which is on a side of the second end portion in the second rotational axis (fig.10, inner wall face of #40 covers outer wall face of #320).
However, Kim (US Pub.2016/0313675) fails to teach a first protruded portion protruded from the first rotation shaft in a direction intersecting with the first rotational axis, the first inner wall face disposed so as to overlap with the first protruded portion in a view in the direction orthogonal to the first rotational axis; and a second protruded portion protruded from the second rotation shaft in a direction intersecting with the second rotational axis with the second inner wall face disposed so as to overlap with the second protruded portion in a view in the direction orthogonal to the second rotational axis.
Regarding claim 1, Murayama et al. (US Pub.2003/0175050) teach a screw conveyor for toner in an image forming apparatus wherein the screw comprised a protruded portion protruded from the rotation shaft in a direction intersecting with the rotational axis (fig.4, #71); wherein a first screw and first blade portion are located on one end from the center and a second screw and second blade portion are the other length-wise half of the screw.
Regarding claim 2, Murayama et al. (US Pub.2003/0175050) teach a screw conveyor wherein at least a part of the first protruded portion overlaps with the first blade portion in a view in the direction orthogonal to the first rotational axis, and wherein at least a part of the second protruded portion overlaps with the second blade portion in a view in the direction orthogonal to the second rotational axis (fig.4, when viewed from the top-down orthogonal to the axial direction, each protruded portion will overlap with the blade portion on the opposite side of the shaft).
Regarding claim 5, Murayama et al. (US Pub.2003/0175050) teach a screw conveyor wherein the first screw includes a third protruded portion which is disposed on the outer peripheral surface of the first rotation shaft, so as to be located opposite to the first protruded portion with the first shaft portion interposed between, and wherein the second screw includes a fourth protruded portion which is disposed on the outer peripheral surface of the second rotation shaft, so as to be located opposite to the second protruded portion with the second shaft portion interposed between (fig.4, throughout the length of #4eB, #71 exists in pairs, one on each side of the shaft).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the conveying screws of Kim (US Pub.2016/0313675) by including the inter-pitch paddles as in Murayama et al. (US Pub.2003/0175050) in order to have improved toner agitation without decrease in conveying force to improve image stability in a high-speed printing scenario (para.0109-0110).
Upon combination, since the agitation paddle protrusions would be placed within the blade pitch along the length of the two screws, the claim limitations of ‘a first protruded portion protruded from the first rotation shaft in a direction intersecting with the first rotational axis, the first inner wall face disposed so as to overlap with the first protruded portion in a view in the direction orthogonal to the first rotational axis; and a second protruded portion protruded from the second rotation shaft in a direction intersecting with the second rotational axis with the second inner wall face disposed so as to overlap with the second protruded portion in a view in the direction orthogonal to the second rotational axis’ would be met.  As can be seen in fig.10 of Kim (US Pub.2016/0313675), both #320 faces a pitch spacing of #210 and #40 faces the pitch spacings of #220, thus the inner wall facing limitations would be met when the protrusions are present. 
Allowable Subject Matter
Claims 3-4 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art does not disclose or suggest the claimed “wherein the second protruded portion is a fourth blade portion which has a helix shape … so as to have a second phase difference from the second blade portion in a rotation direction of the second rotation shaft.” in combination with the remaining claim elements as set forth in claims 3 and 4.
Prior art does not disclose or suggest the claimed “the first protruded portion extends from a conveying surface of the first blade portion in the direction of the first rotational axis toward the second screw, and wherein the second protruded portion extends from a rear face of a conveying surface of the second blade portion in the direction of the second rotational axis toward the first screw” in combination with the remaining claim elements as set forth in claims 6 and 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Carlson (US 2,492,915) teaches various methods of joining a multi-part conveying screw.
Sako (US 10,901,342) appears to show a multi-part conveyance tube wherein one end overlaps the other, but fails to discuss this portion of the drawings.
Anderson (US 2,443,288) teaches a modular screw conveyor for conveying material wherein there is a first screw portion with a first blade and an end engaging portion and a second screw portion with a second blade and an end engaged portion and both sections have spiral protruding portions, the first screws, protruding portion being out of phase with the first blade; however, the second spiral protruding portion is in phrase with the second blade.
Yoshihira et al. (US Pub.2021/0216028) teach a modular screw configuration.
Silver et al. (DE 1140358 B) teaches a multi-part conveying screw with a multi-part conveyance tube assembly.
Suenami (JP Pub.2012-181477) discloses a toner conveying screw with one screw segment inserted on the shaft of the other screw segment.

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LKR/
9/21/2022

/Arlene Heredia/          Primary Examiner, Art Unit 2852